REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (the “Agreement”) is made and entered into as of this 15th day of October, 2009 by and among Z Trim Holdings Inc., an Illinois corporation (the “Company”), and certain accredited investors and Brightline Ventures I, LLC (the “Original Purchaser”), all of whose equity owners are accredited investors, who have purchased Units consisting of a 24 month-senior secured convertible note (the “Note” or “Notes”) in the principal amount of $10,000 convertible at the rate of $1.00 per shareinto 10,000 shares of common stock, $.00005 par value (the “Common Stock”) bearing interest at the of 8% per annum, which interest is payable at maturity or quarterly in Common Stock at the rate of $1.00 per share, and afive year warrant exercisable for 15,000 shares of the Common Stock at an exercise price of $1.50 per share (the “Warrant”), offered in private placement (the “Offering”) by the Company.Such investorsand any of their Affiliates or permitted transferees who is a subsequent holder of anyWarrant or Registrable Securities are each referred to herein as an “Investor” and, collectively, as the “Investors”. WHEREAS, in connection with certain Subscription Agreements among the Investors and the Company (the “Subscription Agreement”) which have been executed in connection with the consummation of the transactions contemplated in that certain Confidential Private Placement Memorandum dated March 25, 2009, as the same was amended and supplemented by the restatement dated as of August 31, 2009 (the “Memorandum”), the Company has agreed, upon the terms and subject to the conditions of the Subscription Agreements and the Memorandum to issue and sell to the Investors an aggregate of up to 550 Units; and WHEREAS, pursuant to a written consent of a majority of the Investors, the Investors and the Company have amended and restated the Notes and the Warrants to include, among other things, the registration rights granted hereunder NOW, THEREFORE, for good and valuable consideration, the parties hereby agree as follows: 1.Certain Definitions. As used in this Agreement, the following terms shall have the following meanings: “Affiliate” means, with respect to any person, any other person which directly or indirectly controls, is controlled by, or is under common control with, such person. “Business Day” means a day, other than a Saturday or Sunday, on which banks in Illinois are open for the general transaction of business. “Common Stock” as defined in the Preamble. “Memorandum” as defined in the Preamble. “Offering” as defined in the Preamble. “Prospectus” means the prospectus included in any Registration Statement, as amended or supplemented by any prospectus supplement, with respect to the terms of the offering of any portion of the Registrable Securities covered by such Registration Statement and by all other amendments and supplements to the prospectus, including post-effective amendments and all material incorporated by reference in such prospectus. “Register,” “registered” and “registration” refer to a registration made by preparing and filing a Registration Statement or similar document in compliance with the 1933 Act (as defined below), and the declaration or ordering of effectiveness of such Registration Statement or document. “Registrable Securities” shall mean (i) the Shares, (ii) the Warrant Shares, and (iii) any other securities issued or issuable with respect to or in exchange for Registrable Securities; provided, that, a security shall cease to be a Registrable Security upon (A) sale pursuant to a Registration Statement or Rule 144 under the 1933 Act, or (B) such security becoming eligible for sale by the Investors without volume limitations or other restriction pursuant to Rule 144 under the 1933 Act “Registration Statement” shall mean any registration statement of the Company filed under the 1933 Act that covers the resale of any of the Registrable Securities pursuant to the provisions of this Agreement, amendments and supplements to such Registration Statement, including post-effective amendments, all exhibits and all material incorporated by reference in such Registration
